BRADLEY, Judge.
On March 14, 1986 the supreme court, 487 So.2d 912 (1986), reversed the judgment of this court rendered in the above styled cause on October 9, 1985, and remanded the cause to this court.
As ordered by the supreme court, the judgment of the trial court is reversed and the cause remanded to that court for a trial de novo upon all the issues Averyt sought to present there, in the same manner as if the general jurisdiction of the circuit court had been invoked.
REVERSED AND REMANDED.
WRIGHT, P.J., and HOLMES, J., concur.